                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              Choose an item. DIVISION




Center for Sustainable Coast, Inc.,

               Plaintiff,                                 CIVIL ACTION NO.: CV418-254


        V.



The United States Army Corps of Engineers et
a).,.

               Defendants.




                              RULE 26 INSTRUCTION ORDER


        The above-captioned case having recently been filed in this Court, the Court issues the

following Order to provide instructions to the parties regarding their initial discovery obligations

and to institute initial case management proceedings.

1.      Rule 26(f) Conference

        Federal Rule of Civil Procedure 26(f) requires the parties to confer, develop a proposed

discovery plan, and submit a report to this Court. Subsequent to the filing of the report, a

Scheduling Order must be entered pursuant to Federal Rule of Civil Procedure 16(b). Therefore,

by the earlier of:(1)sixty(60) days after any defendant has been served with the complaint;

or (2) forty-five (45) days after any defendant has appeared, the parties shall confer as

provided in Rule 26(f). ^Local R. 26.1(a).' For removed cases, the parties shall be guided by

the deadlines in Local Rule 26.1(e).




' The Rule 26(0 Conference may be held telephonically and should be attended by any unrepresented
parties and counsel for any represented parties.
